                                 UNITED STATES DISTRICT COURT                               FILED
                           FOR THE SOUTHERN DISTRICT OF GEORGIA USoAVaMcsAII
                                                                   DjSTRiCTCO^^^
                                                                             ulv.
                                          SAVANNAH DIVISION
                                                                                  2020 ^-^6 111 PH2:20

                                                                                CLERIW—
 UNITED STATES OF AMERICA                                                          soDnrST. OF ga.

                                                                           4:12CR00162-I
                   V.



  CHRISTOPHER D. PIERCE




                                                  ORDER


        The defendant, Christopher D.Pierce, has filed a motion for early termination ofsupervised release.

In support of his motion, the defendant indicates he has complied with his conditions of supervision by

maintaining employment and having no recent contact with law enforcement.

        The Court commends the defendant for his compliance with the conditions of supervision through

the first twenty-six (26) months of the supervised release term. While the defendant's compliance is

noteworthy, the Court must carefully weigh favorable adjustment to supervision against the offense of

conviction and other factors. Based on the nature of the instant offense and the extent of the defendant's

criminal history, the Court finds that continued supervision of this defendant remains necessary at this

time.


        The defendant's motion for early termination of supervised release is DENIED.


                           SO ORDERED this
                                        IS
                                              . 14-^
                                                < / day of February, 2020.
                                                    (




                                                               William T. Moore, Jr.
                                                               Judge, U.S. District Court
